DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sadeghi et al. (U.S. Publication Number 2017/0293742).
Referring to claim 1, Sadeghi et al. discloses (a) providing a program screen stored in a database unit to a user through a display unit, by a main controller of a rehabilitation set top box (Fig. 26); 5 (b) receiving program selection information input through a touch type display unit by the main controller (paragraphs 0052 & 0091); (c) providing a user 
Referring to claim 2, Sadeghi et al. discloses wherein the main controller performs the step (d) including: (d-1) determining whether there is a history that used a rehabilitation training system 20 using a RGB-D camera after receiving the user information in step (c) (paragraph 0054); (d-2) determining whether there is a previous execution program when there is a history that used the rehabilitation training system in step (d-1) (paragraph 0054); and (d-3) confirming whether to continuously execute the previous execution program from the user when there is a previous execution program in step (d-2) (paragraph 0054)
Referring to claim 3, Sadeghi et al. discloses wherein in step (e), 23 when there is no history that used the rehabilitation training system using a RGB-D camera in step (d-1), or there is no previous execution program in step (d-2), or it is confirmed that the user does not continuously use the previous execution program in step (d-3), 
Referring to claim 4, Sadeghi et al. discloses wherein in the step (e), when it is confirmed that the user continuously uses the previous execution program in step (d-3), the main controller executes the previous program prior to the selection program (paragraph 0069).
Referring to claim 5, Sadeghi et al. discloses wherein when the selection program of the user received in step (b) is a movement evaluation program, the step (e) includes: (e-1) setting a position of a rehabilitation system using a RGB-D camera or guiding the user through the display unit, by the main controller of the rehabilitation set top box (Fig. 18); (e-2) uploading an image for performing a training movement to the movement DB to provide the image to the display unit, by the main controller (paragraph 0049); (e-3) photographing a movement of the user who copies the training movement by the RGB-D camera (abstract, Figs. 13, 14 & 22); (e-4) displaying the image of the user photographed in step (e-3) to associate dots with every joint part on the display unit, by the main controller (abstract, Figs. 13, 14 & 22); (e-5) determining whether movements between the image provided by the main controller and the photographed image are agreed with each other and determining a holding time of the set movement (abstract: 70 reflective markers); (e-6) determining correct movement and incorrect movement depending on whether movements are agreed and the holding time is satisfied and counting the number of correct or incorrect movements, by the main controller (abstract: 70 reflective markers); (e-7) collecting the counted number of 
Referring to claim 6, Sadeghi et al. discloses wherein when the selection program of the user received in step (b) is a health training program, step (e) includes, (e-21) receiving a health training program of a user by the main controller of the rehabilitation set top box (abstract: core set of exercises); (e-22) providing a sub program corresponding to the health training program stored in the rehabilitation training content DB through the display unit and receiving the received health training program, by the main controller (Figs. 17 & 18); (e-23) providing a caution for the received health training program to the display unit, by the main controller (Figs. 17 & 18); (e-24) determining whether the user confirms the caution of the health training program, by the main controller (Figs. 17 & 18); (e-25) recognizing the user by the RGB-D camera and correcting to a position suitable to execute the health training program when the caution is confirmed, by the main controller (Figs. 17 & 18); (e-26) explaining an exercising movement for the selected health training program by the main controller (Figs. 17 & 18); and (e-27) determining whether the user confirms the explanation of the exercising movement and providing a result by receiving and analyzing the exercising movement performed by the user when the explanation is confirmed, by the main controller (Figs. 17 & 18). 

Referring to claim 8, Sadeghi et al. discloses wherein when the selection program of the user received in step (b) is a health game program, the step (e) includes, (e-31) receiving a health game program of a user by the main controller of the rehabilitation set top box (paragraphs 0006 & 0074); (e-32) providing a plurality of game lists in accordance with the selection of the health game program of the user in step (e-31), by the main controller (paragraphs 0006 & 0074); (e-33) receiving a game selected by the user from the game list by the main controller (paragraphs 0006 & 0074); (e-34) providing a game difficulty setting screen for the selected game and game explanation, by the main controller (paragraphs 0006 & 0074); (e-35) executing the game by reflecting a game setting in accordance with a game start signal input through the display unit, by the main controller (paragraphs 0006 & 0074); and (e-36) providing a result of the execution game played by the user, by the main controller (paragraphs 0006 & 0074).
Referring to claim 9, Sadeghi et al. discloses wherein the main controller performs: a step of recognizing the user located to face the display unit and correcting a posture and a position of the user to a posture or a position appropriate to play the selected game, prior to step (e-35) (Figs. 5-7).  

Referring to claim 11, Sadeghi et al. discloses further comprising: before step (e-45), (e-44) recognizing an evaluation movement by recognizing a body joint photographed by the RGB-D camera and connecting dots which are associated with joint parts of the user to measure the time, an angle, and the number of repetitions, by the main controller (Figs. 19-23).
Referring to claim 12, Sadeghi et al. discloses further comprising: after step (e-47), (e-48) recommending a movement for enhancing a function lack to the user, among a lower strength, an upper strength, a knee joint flexibility, a shoulder joint flexibility, a dynamic balance, and endurance from an exercise database stored as a 
Referring to claim 13, Sadeghi et al. discloses wherein the main controller calculates a healthy physical age for male and female from the evaluation result chart by "Y (healthy physical age: male) = 45.5 + 7.4 x X1- 2.6 x Xo" and "Y (healthy physical age: female) = 120+ 0.1 x X1- 5 x Xo", respectively, and X1 is a measurement value of low strength and X2 is a measurement value of a dynamic balance (Figs. 24 & 28-36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715